DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered. Claims 1-20 have been examined and are pending.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the computer implemented method of claims 1-10, the system of claims 11-14, and the non-transitory computer readable medium of claims 16-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 1: A computer-implemented method comprising: determining, by a computing system, popularity scores for a set of audio content items based at least in part on signals associated with a system, wherein the signals include production signals that are based at least in part on durations of audio content items of the set of audio content items included in created content items; ranking, by the computing system, the set of audio content items based at least in part on the popularity scores; and generating, by the computing system, a music chart based at least in part on the ranking wherein the music chart includes interactions for accessing at least one of: pages associated with the set of audio content items, pages of artists associated with the set of audio content items, or posts of the artists associated with the set of audio content items. Claims 11 and 16 include similar language.
	The limitation of determining, by a computing system, popularity scores for a set of audio content items based at least in part on signals associated with a system, wherein the signals include production signals that are based at least in part on durations of audio content items of the set of audio content items included in created content items, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in observation or evaluation of audio content item popularity scores and/or manually calculating audio content item popularity scores.
The limitation ranking, by the computing system, the set of audio content items based at least in part on the popularity scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “ranking” in the context of this claim encompasses the user thinking that more popular audio content items should be ranked higher than less popular audio content items. 
The limitation generating, by the computing system, a music chart based at least in part on the ranking, wherein the music chart includes interactions for accessing at least one of: pages associated with the set of audio content items, pages of artists associated with the set of audio content items, or posts of the artists associated with the set of audio content items, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of the audio content items arranged in order based on the ranking.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a computer, computing system, processor, memory, and non-transitory computer readable medium. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 26, 43, and 71-78 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry 
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computer, computing system, processor, memory, and non-transitory computer readable medium, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 26, 43, and 71-78 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...

	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-4, 6, 8, 9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eugene Nicolov, Pub. No.: US 20100318544 A1, hereinafter Nicolov in view of Dey et al., Pub. No.: US 20140095291 A1, hereinafter Dey and further in view of Gilbert Roswell, Pub. No.: US 20170364589 A1, hereinafter Roswell.

As per claim 1, Nicolov discloses a computer-implemented method comprising: 
determining, by a computing system, popularity scores for a set of audio content items based at least in part on signals associated with a system (paragraphs 57, 60) Nicolov does not explicitly disclose, however, in the related field of endeavor of observing media usage trends, Dey discloses wherein the signals include production signals that are based at least in part on durations of audio content items of the set of audio content items included in created content items (Dey, paragraphs 27, 36, 37, 42).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Dey’s teaching, in the related field of endeavor of observing media usage trends, would have allowed Nicolov’s method of determining popularity scores by incorporating a popularity of sound clips that have a duration in a range of 1 to 10 seconds in order to aggregate data to generate “trend analysis data” and to “provide useful insight into dissemination of information” as explicitly stated in paragraph 36 of Dey. Furthermore, as stated in paragraph 39 of Dey, such information is useful in increasing awareness and profile of owners of music. This is in accordance with Nicolov’s disclosure of “detecting trends of media usage” and recommending “the most popular songs” (Nicolov, paragraph 24, 61). Furthermore, Nicolov, at paragraph 57 states that “other variables and factors could also be used” to calculate popularity ratings and Dey’s disclosure as cited above is one such “other variable and factor”. 
ranking, by the computing system, the set of audio content items based at least in part on the popularity scores (Nicolov paragraphs 24, 57-61); and 
generating, by the computing system, a music chart based at least in part on the ranking (see paragraphs cited above including at least Nicolov paragraph 24, 61, 66, 74, 75). 
The combination does not explicitly disclose, however Roswell, in the related field of endeavor of providing music charts discloses wherein the music chart includes interactions for accessing at least one of: pages associated with the set of audio content items, pages of artists associated with the set of audio content items, or posts of the artists (Roswell, fig. 10B and paragraphs 170-171).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Roswell’s teaching, in the related field of endeavor of providing music charts, would have allowed the combination to provide a music chart, such as the one seen in fig. 10B of Roswell’s disclosure (or an ordered list of media files as in paragraph 66 of Nicolov’s disclosure) that includes interactions within it which enable the user to utilize the interactions in order to access pages associated with audio content items. More specifically, a user would be able to access, from a music chart showing an ordered listing of top audio tracks as illustrated and described in fig. 10 B and paragraphs 170-171 of Roswell, for example, a page listing on Amazon to purchase a corresponding song and/or, a page for a corresponding album and/or, a page on iTunes or Rhapsody, and/or multiple pages on various social networking services, and/or a sample of a corresponding song. All of these interactions enable a user to experience and share the content of a music chart thereby resulting in a more relevant, more engaging and more fulfilling user experience.

As per claim 2, Nicolov in view of Dey and Roswell discloses the computer-implemented method of claim 1, wherein the signals associated with the system further include at least one of: consumption signals or engagement signals associated with the set of audio content items (Nicolov paragraphs 24, 33, 34, 50-53).  

As per claim 3, Nicolov in view of Dey and Roswell discloses the computer-implemented method of claim 1, wherein the production signals are further based at least in part on numbers of the created content items associated with the set of audio content items (Nicolov paragraphs 59-60 disclose observing numbers of data indicating whether media was bought online or downloaded to a collection, both resulting in the creation of content items in a user’s collection; Dey, paragraphs 27, 36, 37, 42 disclose created content items as composite content for dissemination). 

As per claim 4, Nicolov in view of Dey and Roswell discloses the computer-implemented method of claim 2, wherein the consumption signals are based at least in part on numbers of instances of access of content items associated with the set of audio content items (see rejection of claim 2 including at least Nicolov paragraphs 31, 33 and 57).

As per claim 6, Nicolov in view of Dey and Roswell discloses the computer-implemented method of claim 2, wherein the popularity scores are further based at least in part on weights relating to at least one of: time factors or signal type factors (see Nicolov at least paragraphs 60, 73-76, 84).

Nicolov in view of Dey and Roswell discloses the computer-implemented method of claim 1, wherein the music chart includes social connection information associated with a user (see Nicolov paragraphs cited above including at least paragraphs 24, 61, 66, 74, 75).  

As per claim 9, Nicolov in view of Dey and Roswell discloses the computer-implemented method of claim 1, wherein the music chart includes at least one interaction that involves generation of a new content item based at least in part on one of the set of audio content items (see Nicolov paragraphs cited above including at least 61, 78, 80, 81, 82, 84).

As per claims 11-14 and 16-19, they are analogous to claims rejected above and are therefore likewise rejected. See Nicolov, paragraphs 20-23 for the system and non-transitory computer-readable storage medium of claims 11 and 19. 

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolov in view Dey and Roswell and further in view of Trent McKenzie, Pub. No.: US 20140324885 A1, hereinafter McKenzie. 

As per claim 5, Nicolov in view of Dey and Roswell discloses the computer-implemented method of claim 2. Nicolov does not expressly disclose, however, in McKenzie discloses wherein the engagement signals are based at least in part on numbers of comments associated with content items associated with the set of audio content items (McKenzie, paragraphs 45, 51 and 52).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because McKenzie’s teaching, in the related field of endeavor of analyzing audio content item usage,  would have allowed the combined teaching to include signals based on numbers of comments as this is one example of another user to media reference / input / variable / factor that could be used to determine a popularity rating for media as stated by Nicolov in at least paragraphs 34, 57, 59. This combination would result in a media scoring technique that is more relevant to users because it is based on direct textual feedback from users regarding said media.

As per claim 10, Nicolov in view of Dey and Roswell discloses the computer-implemented method of claim 1. Nicolov does not expressly disclose, however, in the related field of endeavor of analyzing audio content item usage, McKenzie discloses wherein the ranking is further based at least in part on a geographic region (McKenzie, paragraph 52, 90).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because McKenzie’s teaching, in the related field of endeavor of analyzing audio content item usage, would have allowed the combination to consider geographic location information as part of the Nicolov in at least paragraphs 34, 57, 59. This combination would result in a media scoring and ranking technique that is more relevant to users because it emphasizes a user’s locality. 
 
Claims 15 and 20 are analogous to claims rejected above and are therefore likewise rejected. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolov in view of Dey and Roswell and further in view of J. Scott Warner, Pub. No.:  US 20130275506 A1, hereinafter Warner.

As per claim 7, Nicolov in view of Dey and Roswell discloses the computer-implemented method of claim 1. Nicolov does not expressly disclose, however, in the related field of endeavor of providing audio content item to users, Warner discloses further comprising: generating, by the computing system, a shortcut that provides access to the music chart, wherein the shortcut is generated based at least in part on a search involving a trigger word.  (Warner, paragraphs 40-41 and see Nicolov as cited in the rejection of claim 1 for the music chart).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Warner’s teaching, in the related field of endeavor of providing audio content item to users,  would have allowed Nicolov to enable users to obtain a list of popular songs by means of entering a hash tag denoted search trigger word. This would allow users to quickly learn about the most popular songs / music chart or currently trending music content.


Response to Arguments
Applicant's 13 December 2021 arguments directed to the 35 USC 101 rejection have been fully considered but they are not persuasive.  
On page 9 of the remarks, Applicant presents the following:

    PNG
    media_image1.png
    218
    642
    media_image1.png
    Greyscale

	Examiner respectfully disagrees. The previous office action clearly identifies specific limitations that recite an abstract idea. See final office action of 13 October 2021, pages 3-4 which identify the specific limitations. 
	Page 10 of the remarks presents the following:

    PNG
    media_image2.png
    268
    631
    media_image2.png
    Greyscale


Applicant's arguments directed to the prior art rejection have been fully considered; in response to claim amendments, a new ground of rejection is made that refers to at least fig. 10B of Roswell (US 20170364589 A1)


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20130282486 A1
Pars. 23, 36, 61
List of top songs with social media interaction
US 20130097014 A1
Par. 35
Web page with drop down list of top songs
US 20100070917 A1
Par. 138
Pages of artist top songs and recommendations




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154